                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MARTIN NEFTALI AGUILAR-RIVERA,
                                                      CASE NO. 2:21-CV-164
       Petitioner,                                    CRIM. NO. 2:17-CR-164(1)
                                                      JUDGE EDMUND A. SARGUS, JR.
       v.                                             Magistrate Judge Elizabeth P. Deavers

UNITED STATES OF AMERICA,

       Respondent.

                                             ORDER

       Respondent has filed a Motion to Dismiss the Motion to Vacate under 28 U.S.C. § 2255

due to Petitioner’s failure to submit a waiver of his attorney-client privilege and abandonment of

that claim. (ECF No. 1285.) Thereafter, on June 8, 2021, Petitioner submitted a written waiver

of his attorney-client privilege as it relates to his claims. (ECF No. 1292.)

       Respondent’s Motion to Dismiss for Petitioner’s failure to submit a written waiver of his

attorney-client privilege therefore is DENIED.

       IT IS SO ORDERED.

                                                      s/Edmund A. Sargus, Jr. 7/9/2021
                                                      EDMUND A. SARGUS, JR.
                                                      UNITED STATES DISTRICT JUDGE
